      Case 1:21-cr-00237-RDM Document 58 Filed 06/24/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA, )
                          )                                  No. 1:21cr237-RDM
           v.             )
                          )
MATTHEW KLEIN,            )
                          )
     Defendant.           )

                            MOTION TO PERMIT TRAVEL

        Matthew Klein, through counsel, respectfully moves this Court to allow him to

travel to North Plains, Oregon, from July 30 to August 1, 2021, while in the custody of his

third-party custodian and subject to location monitoring. The purpose of the requested

travel is for Mr. Klein to attend the wedding of his brother, William. In support of this
                                                                       1




motion, Mr. Klein states as follows:

        1.       On May 13, 2021, this Court entered an order setting the conditions of

pretrial release. ECF 38. The Court placed Mr. Klein on home confinement in the custody

of his aunt, Donna Thibodeau, with location monitoring, limitations on travel, and other

restrictions;

        2.       Since his release, Mr. Klein has been fully compliant with the conditions

imposed by the Court;

        3.       Mr. Klein now seeks permission to travel to his brother’s wedding in North

Plains, Oregon, on July 30, 2021. Mr. Klein’s brother, William, who has no involvement

in this case, has asked Mr. Klein to be the best man at his wedding;




1
        William Klein has no involvement in this case.


                                              1
      Case 1:21-cr-00237-RDM Document 58 Filed 06/24/21 Page 2 of 4




       4.      Mr. Klein asks this Court to allow him to travel to the wedding with his

third-party custodian, Ms. Thibodeau. Ms. Thibodeau is the photographer for her nephew’s

wedding, and must travel to North Plans on July 30. North Plains is more than a five hour

drive from Baker City—longer in a mobile home—and is therefore too far away to travel

to and return on the day of the wedding;

       5.      Ms. Thibodeau will travel to North Plains in her mobile home, where Mr.

Klein would stay with her if permitted to travel. Mr. Klein would remain in the custody of

Ms. Thibodeau for the duration of the trip;

       6.      Undersigned counsel has reached out to Mr. Nick Nischik, Mr. Klein’s

supervising pretrial officer in the District of Oregon, regarding this request. Mr. Nischik

indicated that he was not able to agree to Mr. Klein’s request given that the current

conditions of release place Mr. Klein on home confinement with no exceptions for the type

of travel requested. Mr. Nischik noted, however, that Mr. Klein has been fully compliant

with the conditions of release;

       7.      Undersigned counsel also spoke with AUSA Veatch regarding this request.

AUSA Veatch stated that the government does not oppose this travel request, provided that

Mr. Klein remains on GPS monitoring and agrees to abide by all conditions imposed by

Court and Pretrial Services with respect to the travel.




                                              2
     Case 1:21-cr-00237-RDM Document 58 Filed 06/24/21 Page 3 of 4




       WHEREFORE, Mr. Klein respectfully asks this Court to permit him to travel to

North Plains, Oregon, from July 31 to August 1, 2021, in the custody of his third party

custodian and subject to location monitoring, to attend his brother’s wedding.

                                             Respectfully Submitted,

                                             By: /s/ Eugene V. Gorokhov
                                             Eugene Gorokhov, DC Bar No. 979785
                                             Attorney for Defendant
                                             BURNHAM & GOROKHOV, PLLC
                                             1424 K Street NW, Suite 500
                                             Washington, DC 20005
                                             (202) 386-6920 (phone)
                                             (202) 765-2173 (fax)
                                             eugene@burnhamgorokhov.com




                                            3
         Case 1:21-cr-00237-RDM Document 58 Filed 06/24/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that I filed the foregoing document via ECF and a copy will be

automatically sent to the AUSA of record.




                                            By: /s/ Eugene V. Gorokhov
                                            Eugene Gorokhov, DC Bar No. 979785
                                            Attorney for Defendant
                                            BURNHAM & GOROKHOV, PLLC
                                            1424 K Street NW, Suite 500
                                            Washington, DC 20005
                                            (202) 386-6920 (phone)
                                            (202) 765-2173 (fax)
                                            eugene@burnhamgorokhov.com




                                              4
